DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan (US 20140197939).

Regarding claim 1, the claimed plurality of lamps mounted on an external portion of a vehicle is met by the vehicle headlights (Stefan: figure 2).
The claimed camera provided in the vehicle and configured to photograph a surrounding image when the vehicle is parked is met by the camera for capturing external images (Stefan: paragraph 22).
The claimed controller configured to identify an object approaching the vehicle, when the vehicle is parked, in the surrounding image photographed by the camera and blink at least one lamp of the plurality of lamps according to the identified object is met by the avoiding of damage to a parked 

Regarding claim 3, the claimed controller is configured to induce safe driving of the surrounding vehicle by blinking the at least one lamp provided in the vehicle when the identified object is the surrounding vehicle is met by the avoiding of damage to a parked vehicle by determining an approaching vehicle is nearing the parked vehicle and giving light signals (Stefan: paragraph 6).

Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 20, the claimed photographing of the surrounding image of the vehicle is performed when the vehicle is parked on a road at night is met by the avoiding of damage to a parked vehicle by determining an approaching vehicle is nearing the parked vehicle and giving light signals (Stefan: paragraph 6). There is no proscription in Stefan for only being done during the day, therefore it will work both during the day and at night.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Takagi (US 20180361992).

Regarding claim 2, the claimed controller is configured to induce safe driving of the surrounding vehicle by blinking the at least one lamp provided in the vehicle when the identified object is a pedestrian is not specifically disclosed by Stefan. Takagi discloses a vehicle lighting system that detects the presence of a pedestrian alongside the vehicle and illuminates an area nearby (Takagi: paragraphs 4 and 30). Modifying Stefan to include pedestrian detection and illumination in response would increase the overall safety of the system by providing for means to indicate to pedestrians as well as vehicles. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stefan according to Takagi.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Sabeti (US20190180114).

Regarding claim 4, the claimed radar configured to measure a speed of the surrounding vehicle approaching the vehicle is not specifically disclosed by Stefan. Sabeti discloses a system for monitoring nearby driving vehicles that uses radar as a sensor (Sabeti: paragraph 53). Modifying Stefan to include radar as a sensor would increase the overall functionality of the system by providing additional means to sense nearby objects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stefan according to Sabeti.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Sabeti (US20190180114) and in view of Official Notice.

Regarding claim 5, the claimed blink the at least one lamp provided in the vehicle when the speed of the surrounding vehicle measured by the radar exceeds a threshold speed is met by the system monitoring the approaching vehicle for a number of factors, including speed, and activating a warning when a probability of collision is determined (Stefan: figure 1 and paragraph 21).
Stefan and Sabeti do not disclose the claimed controller is configured to: wake up the radar when the identified object is the surrounding vehicle. Examiner takes Official Notice that it is well known in the art for electronic systems to be put into a sleep mode and woken up upon a preset parameter, such as the detection by a sensor. Adding such a sleep mode that is awoken upon detection of a nearby object to Stefan and Sabeti would increase the usefulness of the system by providing for means to reduce power use. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stefan and Sabeti according to Official Notice.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Sabeti in view of Official Notice and further in view of Takagi.

Regarding claim 6, the claimed controller is configured to selectively blink one or more lamps of the plurality of lamps mounted on a right side of the vehicle or one or more lamps of the plurality of lamps mounted on a left side of the vehicle according to a direction of the surrounding vehicle approaching the vehicle is not specifically disclosed by Stefan, Sabeti and Official Notice. Takagi teaches selective lighting surrounding the vehicle based on the location of a detected object approaching the vehicle (Takagi: paragraphs 28-30). Modifying Stefan, Sabeti and Official Notice to activate the indicators 

Regarding claim 7, the claimed controller is configured to blink the one or more lamps located on the left side of the vehicle when the surrounding vehicle approaches a rear of the vehicle and to blink the one or more lamps located on the right side of the vehicle when the surrounding vehicle approaches a front of the vehicle is met by the selective lighting surrounding the vehicle based on the location of a detected object approaching the vehicle (Takagi: paragraphs 28-30).

Claim 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Official Notice.

Regarding claim 8, the claimed buzzer configured to output warning sound is not specifically disclose by Stefan. Stefan does disclose using an audible warning sound (Stefan: figure 1, step 105 and paragraph 6). Examiner takes Official Notice that it is well known in the art to use buzzers to generate audible warnings. Modifying Stefan to use a buzzer would increase the flexibility of the system by providing the user with additional means with which to warn oncoming vehicles/pedestrians. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stefan according to Official Notice.

Regarding claim 10, the claimed controller is configured to: monitor a voltage of a battery of the vehicle, and turn off the at least one lamp of the plurality of lamps when the voltage of the battery 

Regarding claim 11, the claimed illumination sensor mounted on the external portion of the vehicle and configured to measure an ambient illumination; and a navigation device configured to provide road information on a road on which the vehicle is parked is not specifically disclosed by Stefan. Examiner takes Official Notice that it is well known in the art for ambient light sensors to be used in conjunction with visible indicators and it is also well known for vehicles to include navigation devices that include road information. Adding an illumination sensor to Stefan would increase the utility of the system by providing a means to determine the external ambient light and adjust the indicator output accordingly. Adding a navigation device to Stefan would increase the amount of information that is provided to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Stefan according to Official Notice.

Regarding claim 12, the claimed controller is configured to identify the object approaching the vehicle from the surrounding image photographed by the camera and to blink the at least one lamp according to the identified object when the vehicle is parked on the road at night is met by the avoiding of damage to a parked vehicle by determining an approaching vehicle is nearing the parked vehicle and giving light signals (Stefan: paragraph 6). There is no proscription in Stefan for only being done during the day, therefore it will work both during the day and at night.

Regarding claim 19, the claim is interpreted and rejected as claim 10 stated above.

Allowable Subject Matter
Claims 9, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689